Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group II, claims 2-11, in the reply filed on 14 Oct 2020 is acknowledged.  The traversal is on the ground(s) that the claims of the groups do not lack unity since claim 1 and elected claim 10 share common special technical features.  This is found persuasive; therefore the requirement for restriction is hereby withdrawn. All claims have been examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 7, “the axis of which” lacks clear antecedent basis (no axis has been previously recited, and a through-bore does not necessarily and inherently have an axis), and “of which” is indefinite in that the structure being referred to is not clear (it 
In claim 2, line 8, “a tension bolt” is indefinite as to whether this is the same as the tension bolt previously-recited at line 5 (the claim has been interpreted such that “a tension bolt” at line 8 should be --the tension bolt--). Dependent claims 3-11 are indefinite due to their dependence from indefinite independent claim 2.
In claim 3, line 5, “the through-bore” lacks antecedent basis in the claim; and lines 6-7, “in order to fasten the tension bolt in a pivotable manner to the lower or the upper box” is indefinite, since claim 2 (from which claim 3 depends) requires that the tension bolt is arranged in a pivotable manner to the lower box, and therefore it is not seen how the tension bolt may be pivotably mounted to both the upper and the lower box (when the recitation at lines 6-7 of claim 3 requiring the tension bolt to be pivotably fastened to the upper box is optionally selected).
In claim 5, lines 10-11, “the at least one first bolt receptacle of the upper or lower box is arranged in that portion of the lower or upper box” is indefinite, since claim 2 (from which claim 5 depends) requires that the at least one first bolt receptacle is provided in the lower box, and therefore the above recitation in claim 5 regarding the bolt receptacle in the upper box lacks antecedent basis.
In claim 6, lines 2-3, “the holding elements” lacks antecedent basis (first claimed in claim 3).

In claim 10, line 5, “the means” is indefinite as to which of the previously-recited means is intended (the latching means recited in claim 2 or the securing means recited in claim 10; the claim has been interpreted such that the means at line 5 of claim 10 refers to the securing means); lines 6-7, “a tension bolt” and “a latching means” is indefinite as to whether these are the same elements recited in independent claim 2 (from which claim 10 depends; the claim has been interpreted such that the structures are the ones as recited in claim 2); line 9, “the axis of which” lacks clear antecedent basis (no axis has been previously recited, and a through-bore does not necessarily and inherently have an axis), and “of which” is indefinite in that the structure being referred to is not clear (it appears that an axis of the through-bore is intended; the claim has been interpreted such that the axis is the axis of the through-bore). Further in claim 10, lines 11-12, “the axial end” is indefinite as to which of the two axial ends is intended (it appears that “said opposite axial end” is intended; the claim has been interpreted such that the axial end is said opposite axial end).

Allowable Subject Matter
Claims 1-11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The prior art of record does not teach or fairly suggest a securing means for a vulcanizing press, comprising a tension bolt having an external thread at one axial end 
The prior art of record does not teach or fairly suggest a vulcanizing press comprising a lower box and an upper box arranged one on top of the other, the lower box having at least one first bolt receptacle on which a tension bolt is pivotably arranged, wherein at least one latching point is arranged on the lower box such that a latching means of the tension bolt can latch in the at least one latching point in at least one predetermined pivoted position of the tension bolt, as claimed in claim 2. The closest prior art of record is considered to be DE 1,014,736, disclosing an upper box 4 on top of a lower box 2, the lower box having a bolt receptacle (Figure 1) on which a tension bolt 1 is pivotably arranged, but DE ‘736 does not teach or fairly suggest the lower box also having at least one latching point on which a latching means of the tension bolt latches in at least one predetermined pivoted position of the tension bolt. While Chinese Patent Document 101 269 534 discloses two side-by-side vulcanizer splice plates 3, 9 held by a pivotable latch 11, the latch 11 is not a tension bolt, and the latch 11 is pivotably mounted to splice plate 3 by a bolt receptacle (holding link rotating shaft 4) but splice plate 3 does not also include at least one latching point such that a latching means of a tension bolt can latch in the at least one latching point in at least one predetermined pivoted position of such a tension bolt.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Mackey whose telephone number is (571)272-1135.  The examiner can normally be reached on M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES P MACKEY/Primary Examiner, Art Unit 1744